                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


JOSEPH BELL                                       §

VS.                                               §              CIVIL ACTION NO. 9:18-CV-221

RIKERS ISLAND WARDEN, et al.,                     §

                 MEMORANDUM OPINION AND ORDER
  OVERRULING OBJECTIONS AND ADOPTING REPORT AND RECOMMENDATION
       Joseph Bell, an inmate currently confined at the Eastham Unit with the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed what appeared to be

a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing this action be as frivolous and for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

three notices which this Court liberally construes as objections to the Report and Recommendation

of United States Magistrate Judge. This requires a de novo review of the objections in relation to

the pleadings and applicable law. See FED. R. CIV. P. 72(b).

       As outlined by the Magistrate Judge, plaintiff does not present a logical set of facts which

would enable the court to determine the factual or legal basis for any cause of action. Plaintiff filed

three notices after the Report and Recommendation which this Court liberally construes as

objections. See Docket Entry Nos. 3, 5 and 6. A review of these notices reveals that plaintiff
continues to recite fantastic charges which are incomprehensible. Plaintiff’s claims are without an

arguable basis in fact or law.
                                           ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.


        So Ordered and Signed
        May 10, 2019




                                               2
